DOCUMENTS UNDER SEAL
                    Case 3:20-mj-70968-MAG Document 3 Filed 07/20/20 Page 111
                                                         TOTAL TIME (m ins):
                                                                             of mins
                                                                                1 (10:47-11:08)
MAGISTRATE JUDGE                         DEPUTY CLERK                              REPORTER/FTR
MINUTE ORDER=220                      Melinda K. Lock                           Jo Ann Bryce
MAGISTRATE JUDGE                          DATE                                      NEW CASE        CASE NUMBER
SALLIE KIM                               July 20, 2020                                              3:20-mj-70698-MAG
                                                     APPEARANCES
DEFENDANT                                 AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                     PD.     RET.
Chen Song                                  38      Y        P       Tamara Crepet                          APPT.
U.S. ATTORNEY                             INTERPRETER                            FIN. AFFT              COUNSEL APPT'D
                                                                                 SUBMITTED              -Provisional
Benjamin Kingsley                         Richard Shek - Mandarin
PROBATION OFFICER           PRETRIAL SERVICES OFFICER               DEF ELIGIBLE FOR              PARTIAL PAYMENT
                             Carolyn Truong                         APPT'D COUNSEL                OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR             PRELIM HRG       MOTION           JUGM'T & SENTG                           STATUS
      held                                                                                                   TRIAL SET
       I.D. COUNSEL               ARRAIGNMENT              BOND HEARING           IA REV PROB. or            OTHER
                                                                                  or S/R
       DETENTION HRG              ID / REMOV HRG           CHANGE PLEA            PROB. REVOC.               ATTY APPT
                                                                                                             HEARING
                                                    INITIAL APPEARANCE
        ADVISED                 ADVISED                  NAME AS CHARGED             TRUE NAME:
        OF RIGHTS               OF CHARGES               IS TRUE NAME
                                                       ARRAIGNM ENT
       ARRAIGNED ON                ARRAIGNED ON             READING W AIVED              W AIVER OF INDICTMENT FILED
       INFORMATION                 INDICTMENT               SUBSTANCE
                                                        RELEASE
      RELEASED           ISSUED                     AMT OF SECURITY        SPECIAL NOTES                PASSPORT
      ON O/R             APPEARANCE BOND            $                                                   SURRENDERED
                                                                                                        DATE:
PROPERTY TO BE POSTED                           CORPORATE SECURITY                     REAL PROPERTY:
    CASH    $


      MOTION           PRETRIAL                 DETAINED        RELEASED       DETENTION HEARING              REMANDED
      FOR              SERVICES                                                AND FORMAL FINDINGS            TO CUSTODY
      DETENTION        REPORT                                                  W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                            PLEA
    CONSENT                     NOT GUILTY                 GUILTY                   GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                 CHANGE OF PLEA             PLEA AGREEMENT           OTHER:
    REPORT ORDERED                                         FILED
                                                       CONTINUANCE
TO:                               ATTY APPT               BOND                    STATUS RE:
7/21/2020                         HEARING                 HEARING                 CONSENT                  TRIAL SET

AT:                               SUBMIT FINAN.            PRELIMINARY            CHANGE OF                67$786
                                  AFFIDAVIT                HEARING                PLEA
10:30 AM                                                   BBBBBBBBBBBBB
BEFORE HON.                       DETENTION                $55$,*1MENT            MOTIONS                  JUDGMENT &
                                  HEARING                                                                  SENTENCING
Sallie Kim
        TIME W AIVED              TIME EXCLUDABLE          IDENTITY /             PRETRIAL                 PROB/SUP REV.
                                  UNDER 18 § USC           REMOVAL                CONFERENCE               HEARING
                                  3161                     HEARING
                                                ADDITIONAL PROCEEDINGS
Defendant waives personal appearance and consents to proceeding by video. The Government's motion to unseal the entire
case is granted. Preliminary proffers regarding detention heard. The Court is willing to release the defendant but needs to
ensure that the proposed surety/custodian is able to understand the proceedings.
                                                                                       DOCUMENT NUMBER:
